Civil action instituted under chapter 148, Public Laws 1933, to collect street assessments in the town of Wake Forest, a municipality located in Wake County.
From a judgment dismissing the action plaintiff appeals.
It is conceded, for the purposes of the appeal, that the provisions of chapter 148, Public Laws 1933, have been observed in regard to establishing liens for the nonpayment of past-due assessments and taxes, but it is denied by the defendant that said act is applicable to the collection of street assessments in the town of Wake Forest. *Page 809 
The act in question was ratified 13 March, 1933. Thereafter, at the same session of the General Assembly, between the dates of 20 April and 12 May, the act was amended nine times by exempting from its provisions certain "counties and each municipality therein."
Finally, on 15 May, the said act was repealed by chapter 560, Public Laws 1933, but the repealing act contains the provision: "Nothing in this act shall be construed as affecting Wake County."
The question then arises: Does the exemption of Wake County from the operation of the repealing act leave the provisions of the original act in effect as to a municipality located in Wake County? The answer is, No, whether viewed from the standpoint of legislative intent (Trust Co. v.Hood, 206 N.C. 268, 173 S.E. 601), or as violative of Art. II, sec. 29, of the Constitution.
It follows, therefore, that the judgment is correct.
Affirmed.